       Case 5:20-cv-00101-DCB-MTP Document 14 Filed 08/28/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                     WESTERN DIVISION

THE ESTATE OF DEANDRE DAVIS;                                                                 PLAINTIFF
DHADREKA BAILEY, individually and on
behalf of all entitled to recover; and
LaQuarius Hall, individually and on behalf of all
entitled to recover

VS.                                                                CAUSE NO. 5:20-cv-101-DCB-MTP

MANAGEMENT & TRAINING CORPORATION,
and JOHN AND JANE DOES 1-10                                                              DEFENDANTS

                                        NOTICE OF SERVICE

        COMES NOW the Plaintiff, by and through undersigned counsel, and does hereby give

notice to the Court of service of the Plaintiff’s Rule 26 Initial Disclosures. Further notice is

hereby given that the original of this discovery is being retained in our files.

        RESPECTFULLY SUBMITTED, this the 28th day of August, 2020.

                                                 /s/ J. Matthew Eichelberger
                                                 J. MATTHEW EICHELBERGER, MSB# 101060

J. Matthew Eichelberger, Esq.
EICHELBERGER LAW FIRM, PLLC
308 E Pearl St, Ste 201
Jackson, MS 39201
T: 601-292-7940
F: 601-510-9103



                                      CERTIFICATE OF SERVICE
        I, J. Matthew Eichelberger, counsel of record for Plaintiff, do hereby certify that I have this day

filed the foregoing document with the Court’s ECF system, which caused a true copy of the same to be

delivered to all counsel of record.

        This the 28th day of August, 2020.
                                                 /s/ J. Matthew Eichelberger
